Case: 19-1595   Document: 61 Page:
        Case 1:14-cr-10363-RGS     1  Date
                               Document 2212Filed: 02/26/2021
                                               Filed            Entry
                                                     02/26/21 Page    ID:1 6404531
                                                                   1 of




               United States Court of Appeals
                                For the First Circuit
                                   _____________________
 No. 19-1595

                              UNITED STATES OF AMERICA,

                                           Appellee,

                                               v.

                                      GENE SVIRSKIY,

                                     Defendant, Appellant.
                                     __________________

                                         JUDGMENT

                                  Entered: February 26, 2021

         This cause came on to be heard on appeal from the United States District Court for the
 District of Massachusetts and was argued by counsel.

       Upon consideration whereof, it is now here ordered, adjudged and decreed as follows:
 Gene Svirskiy's convictions are affirmed.


                                                    By the Court:

                                                    Maria R. Hamilton, Clerk


 cc: Jeremy Michael Sternberg, Christopher M. Iaquinto, Zachary Dein Reisch, Amanda Masselam
 Strachan, Donald Campbell Lockhart, Christopher R. Looney, Ross Brandon Goldman, John W.
 M. Claud, David G. Lazarus, Bruce A. Singal, Jeffrey J. Pyle, Advocate Health & Hospitals
 Corporation, EyeOne, PLC, Baptist Medical Center, Box Hill Surgery Center, LLC, Brigham &
 Women's Hospital, Decatur Memorial Hospital, Elkhart General Hospital, Inc., Florida Hospital
 Waterman, Inc., Glens Falls Hospital, High Point Surgery Center, Hill Country Sports Medicine,
 PA, Insight Health Corp, Keck Hospital of USC, Marion Pain Management Center, Inc.,
 Massachusetts Eye and Ear Infirmary, McLaren Port Huron, Michigan Pain Specialists, PLLC,
 Nebraska Spine Center, LLP, North Shore Medical Center, Inc., Oakleaf Surgical Hospital, LLC,
 OSMC Outpatient Surgery Center, PC, Retina Group of Washington, PC, Sentara Norfolk General
 Hospital, South Bend Clinic, LLP, Southboro Medical Group, Inc., Southlake Ambulatory Surgery
 Center, St. Peter's Hospital of the City of Albany, St. Vincent's Birmingham, West Virginia
 University Ruby Memorial Hospital, Winchester Medical Center, Gene Svirskiy
